Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Phillip Articola on 3-16-22.

The application has been amended as follows: 
5.	(Canceled).

9.	(Amended) A method for cleaning a lidar sensor, comprising:
detecting contaminant adhering to a window cover of the lidar sensor by determining that an echo signal is received from lidar sensor;
moving a part of the window cover that has contaminant to a cleaning region; and
cleaning the window cover,
wherein the cleaning is performed by a cleaner comprising each of a liquid sprayer to spray a wash solution onto the window cover, a first air sprayer to spray air onto the window cover, a second air sprayer to spray air onto the window cover from a different angle than the first air sprayer, a heating dryer to dry the window cover by heating the window cover, and a wiper driver to drive a wiper to remove moisture on the window cover,
wherein the heating dryer is positioned between the first and second air sprayers, to thereby heat air sprayed onto the window cover by both the first and second air sprayers.


13.	(Canceled).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments/arguments dated 12-9-21 in combination with the above examiners amendment are persuasive to overcome all the pending rejections as to the point that the prior art fails to teach or render obvious a device and method including the wherein the cleaning is performed by a cleaner comprising each of a liquid sprayer to spray a wash solution onto the window cover, a first air sprayer to spray air onto the window cover, a second air sprayer to spray air onto the window cover from a different angle than the first air sprayer, a heating dryer to dry the window cover by heating the window cover, and a wiper driver to drive a wiper to remove moisture on the window cover,
wherein the heating dryer is positioned between the first and second air sprayers, to thereby heat air sprayed onto the window cover by both the first and second air sprayers as in the context of claims 6 and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Field et al. US2013/0219742 teaches a vehicle includes a vehicle frame and an optical device mounted on the vehicle frame (abstract). Referring to FIG. 1, an optical device 10 including a lens 12 is mounted on a frame 16 of a vehicle 18. The lens 12 of the optical device 10, such as a scanner or camera, is cleaned by a lens cleaner 20 including a lens temperature sensor 14, an ambient temperature sensor 22, a humidity sensor 24, a heater 26, a blower 28, (para .13).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713